DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 02/03/2022 has been entered.  Claims 2-21 are pending.  Claim 1 is cancelled.  Claims 2-21 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 and 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  the last line of claim 18 recites “the predefined trigger expression”, which should be rewritten as “the predefined word” for consistency with “a predefined word” recited in line 2 claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Os et al. (Van Os), US Patent Application Publication No. US 2015/0382047 A1.

As to independent claim 2, Van Os discloses a method comprising:
receiving, from a voice-interface device, audio data representing a user utterance to control output of content (Figures 1 and 3, paragraph [0059]: user device (first device) connected with television set-top box including display device (second/another device), which is connected with remote control (voice-interface device), wherein the remote control includes a microphone for voice/audio input; paragraphs [0079], [0091]: receiving speech input from a user or a user uttering a trigger phrase; paragraph [0089]: television set-top box receiving user input from remote control and/or user device);
determining, based at least in part on account data associated with the voice-interface device, devices associated with the voice-interface device (paragraph [0085]: the contextual information (that accompanies the user input) can include information associated with the state of connected devices or other devices associated with the user);
determining that the content is displayed on a first device of the devices when the audio data is received (Figures 4B-4E: a user speech input “What sporting events are on right now?”; Figure 5 and paragraphs [0099]-[0101]: Figures 5 shows content displaying on a display of the set-top box (television) after receiving the user input);
selecting, based at least in part on the content being displayed on the first device when the audio data is received, the first device from the devices to receive a command associated with the user utterance (paragraph [0059]: speech input including media-related queries or commands for the virtual assistant can be received at user device and/or remote control, and the speech input can be used to cause media-related tasks to be executed on television set-top box, and likewise, tactile commands for controlling media on television set-top box can be received at user device and/or remote control);
identifying, based at least in part on determining that the content is being displayed, metadata associated with the content (paragraph [0128] and Figure 11: metadata associated with display content);
generating the command based at least in part on the metadata (paragraphs [0126]-[0127]: user can input a command “Put on that soccer game”); and
sending the command to at least one of the voice-interface device or the first device, the command configured to cause control of the content on the first device (paragraph [0127]: the virtual assistant can cause playback of that particular soccer game that the user desired by causing television set-top box to tune to the appropriate channel and show the game).

As to dependent claim 3, Van Os discloses wherein:
the content comprises image data being displayed on the first device (paragraph [0101]);
the first device is a television (Figures 1 and 5); and
the voice-interface device is a screenless device (Figures 1, 3, paragraph [0059]).

As to dependent 4, Van Os discloses determining that the account data indicates that the first device is linked to the voice- interface device such that the first device is enabled to receive the command (paragraphs [0085], [0125]); and
wherein selecting the first device comprises selecting the first device based at least in part on the account data indicating that the first device is linked to the voice-interface device (paragraphs [0085], [0125]). 

As to dependent 5, Van Os discloses determining, from the account data, that an application associated with the content has been linked to the first device (paragraphs [0085], [0125]); and
wherein selecting the first device comprises selecting the first device based at least in part on the application being linked to the first device (paragraphs [0085], [0125]).

As to dependent 6, Van Os discloses determining, from the audio data, that the user utterance corresponds to a first intent to control output of the content (Figures 13-14, paragraphs [0129]-[0133]);
determining, from the audio data, that the user utterance corresponds to a second intent to control output of the content, the second intent differing from the first intent (Figures 13-14, paragraphs [0129]-[0133]);
selecting the first intent instead of the second intent based at least in part on the content being displayed on the first device (Figures 13-14, paragraphs [0129]-[0133]).

As to dependent 7, Van Os discloses determining a previous command sent in response to a previous user utterance received at the voice-interface device (paragraph [0127]);
determining that the previous command was associated with the first device; and
wherein selecting the first device comprises selecting the first device based at least in part on the previous command being associated with the first device (Figures 13-14, paragraphs [0129]-[0133]).

As to dependent 8, Van Os discloses determining that the audio data includes a predefined trigger expression associated with the first device (paragraph [0091]); and
wherein selecting the first device comprises selecting the first device based at least in part on the audio data including the predefined trigger expression (paragraph [0091])

As to dependent 9, Van Os discloses determining, from historical data indicating previous commands associated with the account data, that an intent associated with the user utterance is historically associated with an action performed by the first device (paragraphs [0160], [0163]); and 
wherein selecting the first device comprises selecting the first device based at least in part on the intent being historically associated with the action performed by the first device (paragraphs [0160], [0163]).

As to dependent 10, Van Os discloses determining that an application associated with the content is not enabled for the first device; and based at least in part on selecting the first device, causing the application to be enabled for the first device (paragraphs [0073], [0085]).

As to dependent 11, Van Os discloses determining that an application associated with the content is not enabled for the first device; and based at least in part on selecting the first device, causing the voice-interface device to control the content on the first device (paragraphs [0073], [0085]).

As to independent claim 12, Van Os discloses a system comprising: 
one or more processors (paragraphs [0061]-[0062]: server system can be implemented on one or more processing devices, which include one or more processors); and 
non-transitory computer-readable media storing instructions that, when executed by the one or more processors (paragraphs [0061]-[0062]: server system can be implemented on one or more processing devices, which include one or more processors, and storage) cause the one or more processors to perform operations comprising: 
receiving, from a voice-interface device, audio data representing a user utterance to control output of content; determining, based at least in part on account data associated with the voice- interface device, devices associated with the voice-interface device (Figures 1 and 3, paragraph [0059]: user device (first device) connected with television set-top box including display device (second/another device), which is connected with remote control (voice-interface device), wherein the remote control includes a microphone for voice/audio input; paragraphs [0079], [0091]: receiving speech input from a user or a user uttering a trigger phrase; paragraph [0089]: television set-top box receiving user input from remote control and/or user device); 
determining that the content is displayed on a first device of the devices when the audio data is received (Figures 4B-4E: a user speech input “What sporting events are on right now?”; Figure 5 and paragraphs [0099]-[0101]: Figures 5 shows content displaying on a display of the set-top box (television) after receiving the user input); 
selecting, based at least in part on the content being displayed on the first device when the audio data is received, the first device from the devices to receive a command associated with the user utterance (paragraph [0059]: speech input including media-related queries or commands for the virtual assistant can be received at user device and/or remote control, and the speech input can be used to cause media-related tasks to be executed on television set-top box, and likewise, tactile commands for controlling media on television set-top box can be received at user device and/or remote control); 
generating the command based at least in part on the audio data (Figure 5 and paragraphs [0099]-[0101]: Figures 5 shows content displaying on a display of the set-top box (television) after receiving the user input, wherein the content includes command for user to select); and 
sending the command to at least one of the voice-interface device or the first device, the command configured to cause control of the content on the first device (paragraph [0101] and Figure 5: links can be selected using voice commands to the virtual assistant, selectable video link can cause playback of the associated video). 

As to dependent 13, Van Os discloses wherein: 
the content comprises image data being displayed on the first device paragraph [0101]);
the first device is a television (Figures 1 and 5); and
the voice-interface device is a mobile device (Figures 1, 3, paragraph [0059]).

As to dependent 14, Van Os discloses the operations further comprising:
determining that the account data indicates that the first device is enabled in association with the voice-interface device  (paragraphs [0085], [0125]); and
wherein selecting the first device comprises selecting the first device based at least in part on the account data indicating that the first device is enabled in association with the voice-interface device  (paragraphs [0085], [0125]).

As to dependent 15, Van Os discloses the operations further comprising:
determining, from the account data, that an application associated with the content has been installed on the first device  (paragraphs [0085], [0125]); and
wherein selecting the first device comprises selecting the first device based at least in part on the application being installed on the first device  (paragraphs [0085], [0125]).

As to dependent 16, Van Os discloses the operations further comprising:
determining, from the audio data, that the user utterance corresponds to a first intent to control output of the content (Figures 13-14, paragraphs [0129]-[0133]);
determining, from the audio data, that the user utterance corresponds to a second intent to control output of the content, the second intent differing from the first intent (Figures 13-14, paragraphs [0129]-[0133]);
selecting the first intent to utilize for generation of the command based at least in part on the content being displayed on the first device (Figures 13-14, paragraphs [0129]-[0133])

As to dependent 17, Van Os discloses the operations further comprising:
determining a previous command sent in response to a previous user utterance received in association with the account data (paragraph [0127]);
determining that the previous command was associated with the first device; and 
wherein selecting the first device comprises selecting the first device based at least in part on the previous command being associated with the first device (Figures 13-14, paragraphs [0129]-[0133])..

As to dependent 18, Van Os discloses the operations further comprising:
determining that the audio data includes a predefined word associated with the first device (paragraph [0091]); and
wherein selecting the first device comprises selecting the first device based at least in part on the audio data including the predefined trigger expression (paragraph [0091]).

As to dependent 19, Van Os discloses the operations further comprising:
determining, from historical data associated with the account data, that an intent associated with the user utterance is historically associated with an action performed by the first device (paragraphs [0160], [0163]); and
wherein selecting the first device comprises selecting the first device based at least in part on the intent being historically associated with the action performed by the first device (paragraphs [0160], [0163]).

As to dependent 20, Van Os discloses the operations further comprising:
determining that an application associated with the content is not installed on the first device (paragraphs [0073], [0085]); and
based at least in part on selecting the first device, causing the application to be installed on the first device (paragraphs [0073], [0085]).

As to dependent 21, Van Os discloses the operations further comprising:
determining that an application associated with the content is not installed on the first device (paragraphs [0073], [0085]); and
based at least in part on application not being installed on the first device, causing the voice-interface device to control the content on the first device (paragraphs [0073], [0085]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU T NGUYEN/Primary Examiner, Art Unit 2177